COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Margnus Obinna Ibe v. The State of Texas

Appellate case number:    01-12-00422-CR

Trial court case number: 11DCR056785A

Trial court:              268th District Court of Fort Bend County

        This case was abated and remanded to the trial court on July 31, 2013. In the abatement
order, we directed the trial court to determine whether appellant wished to pursue the appeal,
and, if so, to determine whether or not appellant’s trial counsel, Omotayo Lawal, intended to
abandon the appeal. The district clerk has filed a supplemental clerk’s record containing the trial
court’s findings that appellant intended to pursue his appeal, and that O.J. Lawal is the attorney
for appellant on appeal and was preparing appellant’s brief for filing with this Court. The court
reporter has filed a reporter’s record showing that appellant’s counsel announced that he hoped
to complete appellant’s brief by July 26, 2013. Accordingly, we REINSTATE this case on the
Court’s active docket.

       Appellant’s brief was originally due on September 17, 2012. Appellant’s brief is
ORDERED to be filed no later than 10 days from the date of this order. No further extensions
will be granted. If appellant’s brief is not filed on or before that date, the Court may require
appellant’s counsel to appear and show cause why the appellant’s brief has not been filed.
         Appellee’s brief, if any, is ORDERED to be filed no later than 30 days from the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: _/s/ Jim Sharp______________________________________
                    Acting individually  Acting for the Court


Date: August 28, 2013